Name: Commission Regulation (EEC) No 1583/89 of 7 June 1989 relating to the procedure for determining the meat and fat content of certain pigmeat products
 Type: Regulation
 Subject Matter: means of agricultural production;  consumption;  agricultural activity
 Date Published: nan

 Avis juridique important|31989R1583Commission Regulation (EEC) No 1583/89 of 7 June 1989 relating to the procedure for determining the meat and fat content of certain pigmeat products Official Journal L 156 , 08/06/1989 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 29 P. 0109 Swedish special edition: Chapter 3 Volume 29 P. 0109 *****COMMISSION REGULATION (EEC) No 1583/89 of 7 June 1989 relating to the procedure for determining the meat and fat content of certain pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 9 thereof, Whereas provisions are needed in order to ensure uniform application of the nomenclature in the Annex to Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (3) for inter alia the swine sector, as last amended by Regulation (EEC) No 1311/89 (4), with a view to the classification of products under product codes 1602 41 10 210 and 290 and 1602 42 10 210 and 290; Whereas, it is necessary to define a procedure for determining the percentage by weight of meat and fats; Whereas, as a result of studies carried out, the procedure set out in the Annex to this Regulation provides the best safeguards; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The percentage by weight of meat and fat in products falling within product codes 1602 41 10 210 and 290 and 1602 42 10 210 and 290 of the nomenclature contained in the Annex to Regulation (EEC) No 3846/87 shall be determined in accordance with the procedure described in the Annex hereto. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 148, 1. 6. 1989, p. 1. (3) OJ No L 366, 24. 12. 1987, p. 1. (4) OJ No L 131, 13. 5. 1989, p. 17. ANNEX ANALYTICAL PROCEDURE The meat and fat content is determined as follows: 1.2 // 1. // Analytical methods: // 1.1. // Homogeneous and representative samples of the meat product must be prepared for the purposes of analysis. // 1.2. // Analytical methods to be used are as follows: // 1.2.1. // nitrogen: Determination of the nitrogen content - Kjeldahl method, // 1.2.2. // moisture: Determination of the moisture content in meat and meat products - ISO 1442 - 1973, // 1.2.3. // fats: Determination of the total fat content - extraction with light petroleum after hydrolysis with hydrochloric acid, // 1.2.4. // ash: Determination of the ash content in meat and meat products - ISO 936 - 1978. // 1.3. // The abovementioned ISO standard requirements concerning sampling are not binding for the purposes of this Regulation. // 2. // Calculation of the meat and fat content: 1.2.3 // % of defatted meat DM = // NT - NX f // Ã  100 // % meat and fat total = // DM + F // // where // // 1.2 // NT // = nitrogen determined by analysis (% by weight) // NX // = nitrogen of non-meat origin (% by weight) // f // = average nitrogen content (% by weight) in the meat contained in the product; the value of this factor is: // // - 3,50 for hams and pieces thereof // // - 3,35 for shoulder and pieces thereof // F // = quantity of extractable fat (% by weight) determined by analysis The total nitrogen and extractable fat content is determined by the methods mentioned in paragraphs 1.2.1 and 1.2.3. It is also possible to assess the ash (1.2.4) and moisture (1.2.2) content and to obtain, by deduction, the other ingredients. In order to correct the value of nitrogen of non-meat origin (Nx factor), it would be necessary to know the quantity of each ingredient containing nitrogen as well as the nitrogen content of these ingredients. The following table shows the nitrogen content of several typical ingredients of non-meat origin containing nitrogen, which may be found in meat products: 1.2 // // // Non-meat products // % of nitrogen by weight // // // Casein // 15,8 // Sodium caseinate // 14,8 // Soya isolate // 14,5 // Textured soya // 8,0 // Soya flour // 8,0 // Monosodium glutamate (MSG) // 8,3 // // As far as repeatability of analytical procedure is concerned, reference should be made to the relevant ISO standard. The average result of at least two determinations must be taken into account.